FILED

JUN 1 9 2009
UNITED STATES DISTRICT COURT mark U_S_ Dismct and
FOR THE DISTRICT OF COLUMBIA Bar'\krupt¢y Courts

LEROY J . HALE, )
Plaintiff, §
v_ § civil A¢cion No.  
UNITED STATES OF AMERICA, et al., §
Defendants. §
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint as frivolous.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(E)(l)(B). ln Nez`tzke v. Williams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Plaintiff alleges that he has been wrongly held in custody for 50 years, wrongly been

made to urinate thousands of times, subjected to medical malpractice and carpel tunnel

syndrome, and "was not able to have marines, draft, army, home, credit & jobs of [his]
qualifications." Compl. at l. He asks for "89O thousand zillion court actions and court orders,"
among other remedies. Id. at 4. Having reviewed plaintiffs complaint, it appears that its factual
contentions are baseless and wholly incredible. For these reasons, the complaint is frivolous and
must be dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(i).
An Order consistent with this Memorandum Opinion is issued separately.
wm

llnited Sta(:s,D}strict Judge